DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Amendment filed November 7, 2022 has been entered. Claims 1-20 remain pending in the application.  


Response to Arguments
Applicant's arguments filed November 7, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS pages 6-7) about objections to claims 1, 5, 8, and 13, Examiner withdraws the objections to claims 1, 8, and 13 after the clarification in Applicant’s argument section “Objection to the Claims”. Examiner maintains the object to claim 5 because the objection is not addressed in section “Objection to the Claims”.

Regarding Applicant’s argument (REMARKS page 7) about rejection of claims 1-20 under 35 U.S.C. 112(b), Examiner withdraws the rejections after the clarification.

Regarding Applicant’s argument (REMARKS pages 8-9) about rejection of claims 1-3, 8, 11, and 13-20 under the judicially created doctrine of double patenting, Examiner withdraws the rejections after the amendment.

Regarding Applicant’s argument (REMARKS page 8) about "transmit beam is fixed in the first illumination direction and the second illumination direction.", for further clarification, a new prior art US9972917 is used to replace Bonthron in this Office Action.

Applicant’s argument (REMARKS page 8) about newly added limitations in the amendment of claims 1 and 13 is moot based on the new ground rejections.


Claim Objections
Claim 5 objected to because of the following informalities: “a change to a transmit frequency” in line 2 and “a change to a modulation frequency” in lines 2-3. It appears that these two limitations are the same. Appropriate correction or clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-11, 15-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Corcos et al. (U.S. Patent No. 9547070, hereafter Corcos) in view of Vacanti et al. (U.S. Patent No. 9972917, hereafter Vacanti).
Regarding claim 1, Corcos discloses that a radar system (col.1 line 38, radar) comprising: 
a transmit array comprising a plurality of transmit antenna elements {col.1 lines 48 (array), 50-51 (transmitting, antenna elements)}; 
radar transmitter electronics in signal communication with the transmit array {Fig.5 item 108, connected to antenna; col.11 lines 8-9 (RF circuitry, sends, RF signals)}, wherein the radar transmitter electronics, in conjunction with the transmit array, are configured to output a frequency modulation continuous wave (FMCW) transmit beam {col.1 lines 47-48, (FMCW)} 
a receive array comprising a plurality of receive antenna elements {col.1 lines 48-49 (array, receiving antenna elements)}; and 
radar receiver electronics operable to receive a plurality of receive signals from the receive array {Fig.5 item 108, connected to antenna; col.11 lines 8-9 (RF circuitry, receives, RF signals)}; and
processing circuitry {col.10 line 40 (CPU)} operable to: 
digitally form a receive beam within the radar receiver electronics from the plurality of receive signals {col.9 lines 16-18, receiver, RX, unit, array, antenna elements, digitally, phase shifters}; 
establish a communication session with an external computing device via an application program interface (API) {Fig.5 items 108 (RF circuitry), 118 (interface), 124 (external port), 128 (communication module); col.1 lines 59-61, IC module, interface unit, couple, IC module, with, handheld electronic device; col.2 lines 12-14, handheld electronic device, is smartphone, tablet computer}, wherein the communication comprises: 
receive control inputs from the external computing device via the API {col.11 lines 63-66, I/O, couples to, input/output peripherals, input/control device, to, interface; col.12 lines 1-3, input controller, receive, signal, from, control device}; 
output a signal to an external display device {col.8 lines 22-25, output of radar, displayed, on a display of, handheld electronic device}, wherein the signal comprises: 
target detection information in three dimensions {col.8 lines 27-30, image, target object, scanned by, radar; col.7 lines 14-15, position, speed, acceleration}; and 
target movement characteristics, including relative velocity and angular velocity {col.2 lines 44-46, measure, distance, speed, acceleration, of a target, with respect to, handheld electronic device; speed and acceleration are vectors including direction and value amount}.
However, Corcos does not explicitly disclose transmission beam and coverage feature. In the same field of endeavor, Vacanti discloses that
high aspect ratio frequency modulation continuous wave (FMCW) transmit beam {Fig.4; col.1 lines 34-36 (transmit beam, elongated, in first, dimension, compared to, second)}
that illuminates a field of regard (FOR) with a cross-section that is greater extent in a first illumination direction than in a second illumination direction {Fig.4;  col.2 line 8 (area, illuminated by, transmit beam), col.1 lines 34-36 (transmit beam, elongated, in first, dimension, compared to, second); A person of ordinary skill in the art knows that illuminate area is the same as “field of regard” (see support material “Field of regard – Wikipedia.pdf” (from https://web.archive.org/web/20161130054142/https://en.wikipedia.org/wiki/Field_of_regard)); A person of ordinary skill in the art knows that cross-section is determined by the feature of transmit beam (see support material “Radar cross-section – Wikipedia.pdf” (from https://web.archive.org/web/20161217121439/https://en.wikipedia.org/wiki/Radar_cross-section) page 2 line 2 below title “Radar cross-section” (RCS); page 6 lines 1-4 below section “Calculation” (σ, RCS, Ss, scattered power density)}, 
wherein the second illumination direction is substantially perpendicular to the first illumination direction (col.2 lines 22-25 (transmit beam, first, illumination dimension, second, illumination dimension, perpendicular)), and 
wherein the transmit beam is fixed in the first illumination direction and the second illumination direction {col.5 lines 15-21 (transmit beam, second illumination dimension, predetermined window, first illumination dimension, cover, predetermined window); predetermined window is for “fix”}; 
determine one or more characteristics of a sub-area of the FOR illuminated by the high aspect ratio FMCW transmit beam, wherein the sub-area is within the receive beam {col.2 lines 7-10 (plurality, receive beam, within, area illuminated by, FMCW transmit beam, electronically scan, each receive beam); col.16 lines 46-48 (plurality, receive beam, for, summed, I, Q values) A person of ordinary skill in the art knows that each receive beam has its own coverage and that I and Q values represent characteristics of a received signal with corresponding receive beam feature.}; 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Corcos with the teachings of Vacanti to generate a certain shape of transmit beam and scan radar illumination area using plurality receive beams. Doing so would cover enough scan area as needed and obtain signal distribution feature by a plurality of receive beams because receive beams can be achieved electronically without time consuming, as recognized by Vacanti (col.7 lines 43-44 (azimuth scan area); col.8 line 14-15 (entire elevation, single scan); col.1 lines 27-39 (radar system, electronically scan, transmit beam, reduce, time); col.2 lines 7-10(plurality, receive beams, electronically scan)}.

Regarding claim 2, which depends on claim 1, Corcos discloses that in the radar system,
the processing circuitry is further operable to include in the target detection information a distance, speed, elevation, acceleration, size or any combination thereof of a target object at a specific direction with respect to the radar system {col.7 lines 14-15, position, speed, acceleration; col.8 lines 27 (image of target object), 29-30 (target, scanned by, radar); “image” includes information of size, elevation and direction of detected object in image environment}.

Regarding claim 4, which depends on claim 1, Corcos discloses that in the radar system,
the control inputs adapt the operation of the radar system {col.8 lines 21-22, user, control, operation of, radar}.

Regarding claim 5, which depends on claim 1, Corcos discloses that in the radar system,
the control inputs comprise any one or more of a change to a transmit frequency, a change to a modulation scheme, or a change to a modulation frequency {col.5 line 49, FMCW; col.6 lines 36-38, generating, chirp of frequency, step frequency; col.9 lines 49-50, modify, behavior, elements of, phased array}.

Regarding claim 6, which depends on claim 1, Corcos discloses that in the radar system,
the FMCW transmit beam is in a millimeter frequency range {col.6 lines 39-40, millimeter wave, transmitted}. (see rejection of claim 1 for “high aspect ratio”).

Regarding claim 7, which depends on claim 1, Corcos discloses that in the radar system,
the FMCW transmit beam is in the microwave frequency range {col.11 line 8, radio frequency}. (see rejection of claim 1 for “high aspect ratio”).

Regarding claim 9, which depends on claim 1, Corcos discloses that in the radar system,
the processing circuitry establishes the communication session using a wired communication link {col.7 lines 57-58, interface, wired, communication}.

Regarding claim 10, which depends on claim 1, Corcos discloses that in the radar system, 
the wired communication link comprises an Ethernet output {col.11 lines 19-20 (internet, intranet), 22 (LAN); Ethernet is for LAN, see support material “Ethernet-Wikipedia.pdf” from https://en.wikipedia.org/wiki/Ethernet}.

Regarding claim 11, which depends on claim 1, Corcos discloses that in the radar system, 
the processing circuitry is further operable to determine characteristics of ground-based features in the sub-area {col.9 line 39, image sensor; col.13 lines 53-54, optical sensor, capture, images, video}.

Regrading claim 15, which depends on claim 1, Corcos discloses that in the radar system, the transmit electronics are further operable to 
change any one or more of a modulation waveform, modulation bandwidth or chirp time of the FMCW transmit beam {col.9 lines 49-50, modify, behavior, elements of, phased array; col.18 lines 48-49, 3GHz bandwidth, chirp time, 0.1m/sec; col.19 lines 25-26, chirp time, 1 msec, 15GHz bandwidth}. (see rejection of claim 1 for “high aspect ratio”).

Regarding claim 16, which depends on claim 1, Corcos discloses that in the radar system,
the signal that is output to the external display device is compatible with a synthetic vision system (SVS) {col.12 lines 23-26, touch screen, display, visual output, video (for 3D); see support material “Synthetic vision system – Wikipedia.pdf” (from https://web.archive.org/web/20161001173318/https://en.wikipedia.org/wiki/Synthetic_vision_system), page 1 line 1 below “Synthetic vision system”, SVS, 3D}.

Regarding claim 18, which depends on claim 1, Corcos discloses that in the radar system,
a radar imaging resolution of the target detection information is at least three square meters at a range of 100 meters {col.18 lines 14-15 [distance range 10 meters (m) to 25m], 32-33 (range accuracy, 5cm)}.

Regarding claim 19, which depends on claim 1, Corcos discloses that in the radar system, the transmit array, the receive array, radar receiver electronics, and the processing circuitry comprise 
a single, integrated package {Fig.2}.

Regarding claim 20, which depends on claim 1, Corcos discloses that in the radar system,
a radar range resolution of the target detection information is at least 1 meter {col.18 lines 32-33, range accuracy, 5cm} and 
a radar angular resolution is no more than one and one-half degrees in azimuth and elevation {col.19 line 17, 2.55 degree}.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Corcos and Vacanti as applied to claim 1 above, and further in view of Silverstein et al. (U.S. Patent No. 2017/0328997, hereafter Silverstein). 
Regarding claim 3, which depends on claim 1, Corcos and Vacanti do not disclose determination of relative location between radar and external display device. In the same field of endeavor, Silverstein discloses that in the radar system, the processing circuitry is further operable to: 
determine a relative location of the radar system with respect to the external display device {[0013] lines 7-8, processor, determine, location, objects, analyzing, radar data; [0273] lines 10-16, registration process, registration information, radar information, location, relative, control device; “external display device” is an object for radar; control device is radar}; 
include the relative location of the radar system with respect to the external display device in the signal that is output to the external display device {[0122] user interface module, displaying, captured data}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Corcos and Vacanti with the teachings of Silverstein to extract relative location between radar and external display device if they are at different locations. Doing so would collect information regarding objects and radar for registration so as to control device via network-connected computer or portable electronic device, as recognized by Silverstein ([0065] lines 1-6, users, control, using, network connected, register, device; [0268] lines 1-4, control device, obtains information, registration process, regarding, object to, tag).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Corcos and Vacanti as applied to claim 1 above, and further in view of Natour et al. (Natour, Ghina El, Omar Ait-Aider, Raphael Rouveure, François Berry, and Patrice Faure. 2015. "Toward 3D Reconstruction of Outdoor Scenes Using an MMW Radar and a Monocular Vision Sensor" Sensors 15, no. 10: 25937-25967. https://doi.org/10.3390/s151025937, hereafter Natour).
Regarding claim 8, which depends on claim 1, Corcos discloses that in the radar system, the signal output to the external display device is a first signal and the processing circuitry is further operable to: 
receive a second signal from the external display device, the second signal comprising data associated with a location of the external display device {col.15 lines 22-23, GPS, location of the device}; 
include the location coordinates and elevation coordinates of the target object in the first signal output to the external display device {col.17 lines 20-25, GPS, map module, receive, display, associated with maps, particular, location-based data}.
However, Corcos and Vacanti do not explicitly disclose geographic coordinates for objects expression. In the same field of endeavor, Natour discloses that
in response to receiving the data associated with the location of the external display device, determine location coordinates and elevation coordinates of a target object relative to the location of the display device {page 25942 lines 4-5 from bottom (synchronized, using, GPS data, calibration, determining transformation mapping target coordinates), line 8 from bottom (3D reconstruction)}. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Corcos and Vacanti with the teachings of Natour to map objects in 3D coordinates. Doing so would use other available data (e.g. GPS data) for synchronization in target mapping in muti-sensory fusion because targets detected by each sensor can be projected to a same coordinate system (e.g. GPS), as recognized by Natour (page 25938 line 8, muti-sensory fusion; page 25942 line 5 from bottom (synchronized, using, GPS data)}.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Corcos and Vacanti as applied to claims (1, 4-5) above, and further in view of Storz et al. (U.S. Patent No. 7973704, hereafter Storz).
Regarding claim 12, which depends on claims 1 and 4-5, Corcos and Vacanti do not disclose radar application environment. In the same field of endeavor, Storz discloses that
the control inputs adapt the radar system for a low visibility environment {col.6 lines 1-6 (visibility, restricted, radar, utilised, user, aims, antenna, in, direction, be scanned)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Corcos and Vacanti with the teachings of Storz to use radar as needed. Doing so would provide an aid when environment visibility is not well and user wishes to obtain information in an area of interest because of radar property, as recognized by Storz (col.1 lines 13-14, assist, in, fog, dark; col.6 lines 1-6}.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Corcos and Vacanti as applied to claim 1 above, and further in view of Kang et al. (U.S. Patent No. 2011/0199263, hereafter Kang).
Regarding claim 13, which depends on claim 1, Corcos and Vacanti do not disclose different receive antenna characteristics. In the same field of endeavor, Kang discloses that in the radar system, the receive beam is a first receive beam and the sub-area is a first sub-area, and the processing circuitry is further operable to 
generate a second receive beam different from the first receive beam {[0008] line 8, calculate second steering vector; [0041] line 3, different, angle, each other}, and 
the processing circuitry is operable to 
determine one or more characteristics of a second sub-area simultaneously with determining characteristics of the first sub-area {[0008] line 6, determine, at least, two candidate values; [0041] lines 4-7, angle, θ1, θ2, differ, distinguish, steering vector; steering vector at θ1 and θ2 are calculated at same time because they are candidate}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Corcos and Vacanti with the teachings of Kang to estimate angle of arrival using received signal from antenna array. Doing so would accurately estimate angle of arrival by using with different parameters for characterizing each antenna elements, as recognized by Kang ([0003] line 5, accurately, estimating, AoA; [0007] lines 7-9, using, array antenna, based on, received signal, each of, antenna elements}.


Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Corcos and Vacanti as applied to claim 1 above, and further in view of Pearson et al. (WO2007/057474, hereafter Pearson).
Regarding claim 14, which depends on claim 1, Corcos and Vacanti do not disclose Doppler analysis. In the same field of endeavor, Pearson discloses that in the radar system, the processing circuitry is further operable to 
perform Doppler analysis on the digitally formed receive beams {page 22 line 11, signal processing, calculates, Doppler frequency of targets}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Corcos and Vacanti with the teachings of Pearson to extract Doppler information in data analysis. Doing so would measure movement of objects because Doppler frequency reflects object movement information, as recognized by Pearson (page 1 lines 9-10; page 4 line 4, target motion, Doppler spread}.

Regarding claim 17, which depends on claim 1, Corcos discloses that the radar receiver electronics are further operable to 
detect targets of cross-sectional area 0.5 m2 at a range of one nm (1852 m) {col.18 lines 14-17, target, distance range, 10-25 m, RCS1=0, 1m2}.
However, Corcos does not disclose cross-sectional area at longer range. In the same field of endeavor, Pearson discloses that
detect targets of cross-sectional area 0.5 m2 at a range of one nm {page 3 lines 27-28, 1m2, Rmax, 5km}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Corcos and Vacanti with the teachings of Pearson to determine resolution of radar measurement at a certain range. Doing so would obtain resolution information because maximum reached range is a function of transmitted power, antenna gain, effective aperture of antenna, and cross section area of detected object, as recognized by Pearson (page 3 lines 22-26, Rmax, Pt, G, Ae, σ}.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          




/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648